August 5, 2015 VIA ELECTRONIC TRANSMISSION Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining United States Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549 Robert F. Little Chief Financial Officer Hunt Mining Corp 23800 East Appleway Liberty Lake, WA 99019 (509) 290-5659 Re: Hunt Mining Corp Form 20-F for the Fiscal Year Ended December 31, 2014 Filed May 1, 2015 File No. 333-182072 Dear Ms.Jenkins: We are writing in response to the comments contained in the Staff’s letter to Tim Hunt, Chief Executive Officer of Hunt Mining Corp (the “Company”), dated July 22, 2015 (the “Comment Letter”) regarding the above referenced filing. The Staff’s comments and related responses from the Company are set forth below. In responding to the Staff’s comments, we acknowledge that: • the Company is responsible for the adequacy and accuracy of the disclosures in the filing; • Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and • the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Amended Form 20-F for the Fiscal Year Ended December 31, 2014 Property and Equipment; the disclosure in response to Comments 1, 2, 3 and 4 appears on pages 12 - 30 Financial Statements, Comment 7; now includes financial statements from 2013/2012 with the audit report on pages 95 - 130 Exhibit 16.1, Comment 8; includes the requested letter from Meyers, Norris & Penny, LLP our former auditor, addressed to the SEC We also acknowledge Staff Comments 5 and 6 and note that these changes will be reflected with our future filings. Sincerely, /s/ Robert F. Little Robert F. Little Chief Financial Officer cc: Tim Hunt, Chief Executive Officer
